DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed October 18, 2021 overcomes the following objection/rejection(s) from the last Office Action of September 3, 2021:
Objections to the specification for minor informalities 
Rejection to claim 12 under 35 U.S.C. 101 
Rejections to the claims under 35 U.S.C. 103

Allowable Subject Matter
Claims 1-2, 5-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment incorporates previously indicated allowable subject matter into independent form (see OA of 9/3/2021).  Additionally, the closest prior arts of record teach methods of segmenting optical coherence tomography images based upon intensity values. However, none of them alone or in any combination teaches segmenting these OCT images, based upon the extracted multi-scale mean intensity value of each pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668